Mr. Justice Eakin
delivered the opinion of the court.
1. The act of 1913 (Laws 1913, p. 382) amends Sections 6170, 6186, 6190, 6191, 6192, 6202. and 6212 of said Chapter 7, and repeals sections that are rendered unnecessary or inoperative by the amendment. The amendment of Section 6170 only abolishes or eliminates the two offices of assessor and collector, whose duty it is to assess and collect, respectively, the tax for payment of the obligations of the defendant company. The amendment of Section 6186 imposes upon the board of directors the duty before devolving upon the assessor, namely, the duty of preparing a budget of the financial needs of the defendant company for the following year, which shall constitute an assessment upon all land in the district, and requires it to apportion the assessment to the land in proportion to the number of acres of irrigable land in the district. It *211also changes the method of assessing the amount to he raised, namely, prior to the amendment the assessor is required to view and assess upon the lands in the district a charge sufficient to pay all charges and obligations incurred by virtue of any contract in proportion to the benefits derived from the construction of the irrigation project, while the amendment directs the board to assess the amount needed proportionately, according to the acreage of all land that is capable of irrigation; but the propriety of such a change is a legislative question with which we have nothing to do, and, standing alone, these changes have no bearing upon the obligations of the bonds, and the amendments of Sections 6190, 6191, relate only to the equalization of the assessment, and by themselves do not affect the obligations of the defendant company. The principal contention of plaintiff is that the amendment of Section 6192 impairs the obligation of the contract of defendants ’ bonds. The original of this section, together with Section 6195, related to the tax levy and the collection of it by the collector, the amount being made due and payable on November 1st of each year, and is made delinquent on the last Monday in December. The following sections, which are repealed by the act of 1913, relate to the enforced collection of the assessment by sale of the land, redemption, etc. Therefore, if Section 6192 is inoperative as to the defendants’ bonds, the repeal of the subsequent sections must also be inoperative. Section 6192, as amended by the act of 1913, provides that after the board has completed the equalization of the assessment, it shall certify a copy of it to the county clerk, who shall enter the same upon the assessment-roll of the county, and that it shall be collected and accounted for in the same manner as other taxes. Therefore the funds would not be available for the payment of the January interest on *212defendants’ bonds until after the 1st of April, and the same result would obtain as to the July payment, as the second payment of taxes is not due until October, and would not be available until that time for the July payment of interest, which we see would have the effect to impair the defendant company’s contract with the bondholders. Therefore, the amendment cannot apply to obligations existing at the time of the enactment: Strand v. Griffith, 63 Wash. 334 (115 Pac. 512).
2. And as all amendments affected by the act were made with 'the intention of changing the method of the assessment and collection of the tax, and the efficacy of each section is more or less dependent upon the others, we find that no part of the act of 1913 can be given effect without the whole. The amendment cannot apply to obligations of irrigation districts, organized and bonded under the act of 1895, prior to said amendment, if such obligations would be affected thereby. As all of such bonds are required by Section 6182 to be dated January 1st or July 1st, and the interest coupons are. due and payable on those dates, respectively, the bondholders are entitled to have these terms of the bonds observed. Therefore the act of 1913 under consideration can have no application to the defendant the Hood Eiver Irrigation District, nor to its method of assessing and collecting its taxes, and plaintiff is entitled to the peremptory writ of mandamus as prayed. It is so ordered.
Peremptory Writ Allowed.